COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER OF CONTINUING ABATEMENT

Appellate case name:           In re L.D.H. and J.J.R.G., Children

Appellate case number:         01-19-00130-CV

Trial court case number:       2015-01818J-A

Trial court:                   313th District Court of Harris County

       On April 23, 2019, we abated this original proceeding while the parties pursued
resolution of the matter underlying the proceeding. On July 15, 2019, relator notified the
Court that the trial on the parties’ motions to modify conservatorship had concluded and
“[r]endition [was] set” for July 18, 2019.
        Accordingly, we direct the parties to file, within 14 days of the date of this order, a
motion to reinstate and dismiss or otherwise dispose of relator’s petition, a motion to
reinstate and proceed with this original proceeding, or a report advising the Court of the
status of the trial court proceedings.
       This Court’s February 26, 2019 order staying the trial court’s February 22, 2019
order lifting “[t]he prior ‘no movement order’” and permitting the Department of Family
and Protective Services “to place the children with relatives in Panama” continues to
remain effective until disposition of relator’s petition for a writ of mandamus or further
order of this Court.
       The original proceeding remains abated, treated as a closed case, and removed
from this Court’s active docket.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually       Acting for the Court

Date: ___August 22, 2019___